UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6216



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ,

                                            Defendant - Appellant.


                            No. 06-6673



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ, a/k/a Jerome Smith,
a/k/a Michael Smith, a/k/a Bobby Seals, a/k/a
Bobby Seal, a/k/a Cedric Ellison, a/k/a
Fretral McRae, a/k/a Chreshan Allen,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-CR-75-F; 7:03-CV-17-F)


Submitted: September 28, 2006              Decided: October 5, 2006
Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.      Dennis M. Duffy,
Assistant United States Attorney, Mary Jude Darrow, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Ahmed Malachi Abdel-Aziz seeks to appeal the district

court’s orders denying relief on his underlying 28 U.S.C. § 2255

(2000) motion, and his motions for application of Booker1 and

Teague,2 to correct judgment, for reconsideration, and to recall

the mandate (Appeal No. 06-6216), as well as his “place holder”

motion,   and    the    district    court’s     denial    of    his    motion    for

reconsideration     of    the    denial   of    his   “place    holder    motion.”

(Appeal No. 06-6673).           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent    “a   substantial      showing   of    the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).       We have independently reviewed the record and

conclude that Abdel-Aziz has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the


      1
       See United States v. Booker, 543 U.S. 220 (2005).
      2
       See Teague v. Lane, 489 U.S. 288 (1989).

                                      - 3 -
appeal.3   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




     3
      To the extent Abdel-Aziz seeks to raise claims for the first
time on appeal, we decline to consider such claims. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).

                              - 4 -